[501-It
                               ELECTRONIC RECORD




COA#       11-12-00124-CR                        OFFENSE:        3


           Che Patrice Hutchinson v.
STYLE:     The State of Texas                    COUNTY:         Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    35th District Court


DATE: 10/09/14                   Publish: NO     TC CASE #:      CR21451




                        IN THE COURT OF CRIMINAL APPEALS



          Che Patrice Hutchinson v.
style:    The State of Texas                          CCA#:          PD-1507-14

         APPZLLAHT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _                                               SIGNED:                          PC:.

JUDGE:                                                PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD